DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 12, 15, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Motto (US Pat No 8,651,240 B1). Motto discloses: 
Re claim 1, an emergency lubrication system (fig. 3) for an aircraft, comprising: a lubrication chamber (94); a bladder (102) coupled to the lubrication chamber, wherein the bladder includes one or more chemicals that pressurize the lubrication in the lubrication chamber when activated (col 5 ln 27-33 describes a pressurized gas acting on the bladder to 
Re claim 2, wherein upon activation of the valve, the emergency lubrication system is configured to provide high pressure lubricant from the lubrication chamber or low pressure lubricant from the lubrication chamber (opening valve 112 would allow lubricant to flow there thru in any mode; col 5 ln 28-33 describes various forms of pressure may be employed, this would effectively produce various pressure magnitude).
Re claim 3, wherein the lubrication is provided from the lubrication chamber to the gearbox based on head pressure in the low pressure mode (pressure from 102 would push the lubricant to flow to the gearbox).
Re claim 12, wherein the one or more jets feed a high-speed component (fig. 2) within the gearbox.
Re claim15, wherein a solenoid is used to open the valve (Motto claim 5).
Re claim 19, a rotorcraft comprising an emergency lubrication system (fig. 3 shows a system capable for use on a rotorcraft), the emergency lubrication system comprising: one or more lubrication chambers (94); one or more bladders (102) coupled to the one or more lubrication chambers, wherein each of the one or more bladders includes one or more chemicals that pressurize lubrication in the one or more lubrication chambers when activated (col 5 ln 27-33 describes a pressurized gas acting on the bladder to pressurize the lubrication); one or more gearboxes (48); one or more jets (the jet being the downstream end of the lubricant channel interfacing with 48 shown in fig. 3) coupled to the valve 
Re claim 20, wherein upon activation of the one or more valves, the emergency lubrication system is configured to provide high pressure lubrication from the one or more lubrication chambers or low pressure lubrication from one or more lubrication chambers (opening valve 112 would allow lubricant to flow there thru in any mode; col 5 ln 28-33 describes various forms of pressure may be employed, this would effectively produce various pressure magnitude).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-10, 13, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motto (US Pat No 8,651,240 B1) in view of Erlandson (US Pat No 3,586,461). Motto discloses the emergency lubrication system (as cited above):
Re claim 7, wherein a plurality of criteria are used to determine when the igniter is activated (Motto describes a reduced-G operation in a prolonged amount of time where additional lubricant is required to lubricate and cool the gears in order to reduce friction and 
Re claim 8, wherein the plurality of criteria includes a pressure mode of operation (Motto describes pressure from 102 being used to push lubricant into 48 while Erlandson teaches an increased pressure mode from an ignitor; Motto in view of Erlandson discloses the claimed structure thus would be able to perform the claimed operation).
Re claim 9, wherein the plurality of criteria includes a temperature of the gearbox (Motto describes a reduced-G operation in a prolonged amount of time where additional lubricant is required to lubricate and cool the gears in order to reduce overheating, therefore temperature is a criteria to increase the amount of lubricant; Motto in view of Erlandson discloses the claimed structure thus would be able to perform the claimed function).
Motto does not disclose:
Re claim 4, wherein the lubrication is provided from the lubrication chamber to the gearbox in the high pressure mode to increase a cooling capability of the emergency lubrication system.
Re claim 5, further comprising an igniter disposed within the bladder.
Re claim 6, wherein the igniter activates the one or more chemicals by igniting the one or more chemicals in the bladder.
Re claim 10, wherein a plurality of bladders is coupled to the lubrication chamber and pressure of the lubrication is varied by igniting the one or more chemicals present in one or more of the plurality of bladders.
Re claim 13, 
Re claim 14, wherein the exothermic reaction produces a predetermined volume of pressurized gas that is used to pressurize the non-pressurized lubrication provided to one or more components within the gearbox.
Re claim 16, wherein the valve comprises a one-way check valve.
However, Erlandson teaches:
Re claim 4, wherein the lubrication is provided from the lubrication chamber to the gearbox in the high pressure mode to increase a cooling capability of the emergency lubrication system (col 2 ln 30-38 describes a high pressure mode where a spark would ignite the chemical that would expand the flexible diaphragm 2, thereby pushing oil out of the one-way valve).
Re claim 5, further comprising an igniter (7,8) disposed within the bladder.
Re claim 6, 10, wherein the igniter activates the one or more chemicals by igniting the one or more chemicals in the bladder (col 2 ln 30-38 describes a high pressure mode where a spark would ignite the chemical that would expand the flexible diaphragm 2).
Re claim 13, wherein the one or more chemicals create an exothermic reaction when ignited (col 2 ln 30-38).
Re claim 14, wherein the exothermic reaction produces a predetermined volume of pressurized gas that is used to pressurize the non-pressurized lubrication provided to one or more components within the gearbox (fig. 1 shows a fixed volume firing chamber 5 for storing the chemical, therefore would provide a fixed volume of pressurized gas).
Re claim 16, wherein the valve comprises a one-way check valve (col 2 ln 37-38).
Regarding claims 4-6, 10 and 13-14, it would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ the chemical and igniter, as taught by Erlandson, provide a stronger force to induce more lubricant during abnormal operation.
St. Regis Paper Co. V. Bemis Co., 193 USPQ 8.
Regarding claim 16, it would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to use a one-way check valve, as taught by Erlandson, to prevent back flow of the lubricant into undesired area. 

Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive. 
On pages 6-8 of the Remarks, Applicant argues Motto does not disclose, teaches, or suggests “one or more jets”. A jet is defined as a high speed stream, not a high pressure stream. 
Examiner respectfully disagrees. Examiner does not take Official Notice but believe Motto discloses the “one or more jets” as explained below. 
First, Motto col 5 ln 12-33 discloses a pressurized lubrication chamber 94. The barrier 102 would effectively push oil from the lubrication chamber 94 to the gearbox 48. The oil being pushed into the gearbox would be at a high speed due to the pressurized lubrication tank, and is therefore construed to meet the jet limitation. Cambridge Dictionary defines jet as “a thin stream of something, such as water or gas, that is forced out of a small hole”. The pressure from 102 would urge lubricant towards the outlet and eject it into the gearbox; the pressurized lubricant is forced through the opening to form a stream.
 Second, the claims do not define the jet’s lubricant speed magnitude therefore it do not preclude the prior art’s interpretation of pressurized lubricant speed. Applicant’s specification refer to element 330 as “jet/orifice” and that it “feeds pressurized or non-pressurized lubrication.” The disclosure does not reveal that the jet is a high speed stream.
Third, the claims recite “one or more jets coupled to the valve,” which could be construed simply as a nozzle capable of providing a high speed stream. The “jets” as recited in the claims are referring to the nozzle itself and not the stream of lubricant. The American Heritage Dictionary defines jet as “an outlet, such as a nozzle, used for emitting such a stream.” Motto discloses a jet at the narrow outlet interface between the lubricant channel and the gearbox housing, and when provided 
Finally, Motto discloses operating the emergency lubrication system in a reduced-G environment. This, at a minimum, would suggest providing a high stream of lubricant so that the lubricant could directly travel towards and reach the required components. Otherwise, the lubricant would float around in the gearbox and not reach the required components. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Minh Truong/Primary Examiner, Art Unit 3654